PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/603,695
Filing Date: 8 Oct 2019
Appellant(s): GAMBRO LUNDIA AB



__________________
Eric Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 21, 2022 and April 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-16, 18-22 & 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humes et al., (“Humes”, US 2009/0060890), in view of Thomas, (US 2009/0206038), as evidenced by (“Ultrafiltration”, National Kidney Foundation, found on Web, July 9, 2021, 3 total pages, <https://www.kidney.org/atoz/content/ultrafiltration>).
Claims 1-6 & 24 are directed to an extracorporeal blood circuit, an apparatus or device type invention group.
Regarding Claims 1-6 & 24, Embodiment 1 of Humes discloses an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), comprising a) a gas exchange device, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083]); and b) a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083]).
Embodiment 1 of Humes does not explicitly disclose in this embodiment that the capillary dialyzer explicitly includes or comprises a plurality of semipermeable hollow fiber membranes, and wherein the dialyzer comprises a blood compartment comprising a lumen of the semipermeable hollow fiber membranes and wherein the blood compartment is connected to the extracorporeal blood circuit.
Embodiment 2 of Humes discloses a capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes, (See paragraph [0070], Humes), and wherein the dialyzer comprises a blood compartment comprising a lumen of the semipermeable hollow fiber membranes and wherein the blood compartment is connected to the extracorporeal blood circuit, (See paragraph [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes, and wherein the blood compartment of the dialyzer comprising the lumen of the semipermeable hollow fiber membranes being is connected to the extracorporeal blood circuit as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes).
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas in order to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), and “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), resulting in “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas).  By doing so, it will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes,
Additional Disclosures Included: Claim 2:  The extracorporeal blood circuit of claim 1, wherein the gas exchange device is a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 3:  The extracorporeal blood circuit of claim 1, wherein the extracorporeal blood circuit is a cardiopulmonary bypass (CPB), (See paragraph [0025], Humes).  Claim 4:  The extracorporeal blood circuit of claim 3, wherein the extracorporeal blood circuit comprises a heart-lung machine (HLM), (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 5:  The extracorporeal blood circuit of claim 1, wherein the extracorporeal blood circuit is configured for extracorporeal membrane oxygenation (ECMO), (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 6: The extracorporeal blood circuit of claim 3, wherein the cardiopulmonary bypass is a veno-arterial bypass or a veno-venous bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes (veno-arterial) ).  Claim 24: The extracorporeal blood circuit of claim 1, wherein the capillary dialyzer is configured for ultrafiltration of water, (UF reservoir collects ultrafiltrate/water from HF/HC 476 via Tube 477, See Figure 4C, See paragraph [0083], Humes; “It is well-known in the art that the HF/HC removes water and solutes from the bloodstream by ultrafiltration”, see page 9, Remarks filed January 28, 2021  by Appellant; and also evidenced by “Ultrafiltration” which states that hemodialysis removes fluid by ultrafiltration using the dialysis membrane in which the water moves from the blood to the dialysate), and for adsorption of inflammatory mediators, (See paragraphs [0053] & [0056], Thomas). 
Claims 12-16 & 25 are directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claims 12-16 & 25, Embodiment 1 of Humes discloses a method of treating a subject via an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), said method comprising a step of administering a diffusion device to the subject, (Hemofilter 476, See Figure 4C, and See paragraph [0083]), in a cardiopulmonary bypass, (See paragraph [0025], Humes).
Embodiment 1 of Humes does not disclose wherein the diffusion device comprises semipermeable membranes comprising i) a copolymer of acrylonitrile and sodium methallyl sulfonate; ii) a polyethyleneimine; and iii) heparin.
Embodiment 2 of Humes discloses that a capillary dialyzer comprises a plurality of semipermeable hollow fiber membranes.
Embodiment 2 of Humes discloses that a capillary dialyzer comprises a plurality of semipermeable hollow fiber membranes, (See paragraph [0070] & [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes). 
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), and “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), resulting in “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas).  By doing so, it will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes,
Additional Disclosures Included: Claim 13:  The method of claim 12, wherein the diffusion device is a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083]).  Claim 14:  The method of claim 12, wherein the cardiopulmonary bypass comprises a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 15:  The method of claim 12, wherein the cardiopulmonary bypass comprises a heart-lung machine, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 16:  The method of claim 12, wherein the cardiopulmonary bypass is a veno-arterial bypass or a veno-venous bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes (veno-arterial) ). Claim 25: The method of claim 12, wherein the diffusion device removes water from the subject via ultrafiltration, (UF reservoir collects ultrafiltrate/water from HF/HC 476 via Tube 477, See Figure 4C, See paragraph [0083], Humes; “It is well-known in the art that the HF/HC removes water and solutes from the bloodstream by ultrafiltration”, see page 9, Remarks filed January 28, 2021  by Appellant; and also evidenced by “Ultrafiltration” which states that hemodialysis removes fluid by ultrafiltration using the dialysis membrane in which the water moves from the blood to the dialysate), and wherein the diffusion device adsorbs inflammatory mediators from blood of the subject, (See paragraphs [0053] & [0056], Thomas).
Claims 18-22 & 26 are directed to a method of treating a subject via an extracorporeal blood circuit, a method type invention group.
Regarding Claims 18-22 & 26, Embodiment 1 of Humes discloses a method of treating a subject via an extracorporeal blood circuit, (See Abstract & See paragraph [0025]), said method comprising a step of administering a filtration device to the subject, Hemofilter 476, See Figure 4C, and See paragraph [0083]), in a cardiopulmonary bypass, (See paragraph [0025], Humes).
Embodiment 1 of Humes does not disclose wherein the filtration device comprises semipermeable membranes comprising i) a copolymer of acrylonitrile and sodium methallyl sulfonate; ii) a polyethyleneimine; and iii) heparin.
Embodiment 2 of Humes discloses that a filtration device comprises a plurality of semipermeable hollow fiber membranes, (See paragraph [0070] & [0071], Humes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of Embodiment 1 of Humes by incorporating the filtration device comprising a plurality of semipermeable hollow fiber membranes as in Embodiment 2 of Humes because “blood flows through the interior of the hollow fibers of the hemofiltration cartridge in its intended use” which is “the blood flow configuration [in] a typical hemofiltration cartridge”, (See paragraph [0073], Humes). 
Modified Humes does not disclose wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin.  However, Humes suggests using heparin as an anticoagulant, (See paragraph [0078]), and is concerned with treating/preventing inflammatory conditions, (See paragraph [0003], Humes) such as cytokines, (See paragraph [0050], Humes).
Thomas discloses membranes related to treating biological fluids, (See Abstract, Thomas), wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, (See paragraph [0112], Thomas), ii) a polyethyleneimine, (See paragraphs [0117] & [0118], Thomas), and iii) heparin, (See paragraph [0142] & [0145], Thomas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the extracorporeal blood circuit of modified Humes by incorporating wherein the membranes comprise i) a copolymer of acrylonitrile and sodium methallyl sulfonate, ii) a polyethyleneimine, and iii) heparin as in Thomas to “provide a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), and “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), resulting in “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas).  By doing so, it will help provide “effective treatment of inflammatory conditions, such as…sepsis…anaphylaxis”, (See paragraph [0011], Humes), and “cytokine production”, (See paragraph [0009], Humes), as desired in Humes,
Additional Disclosures Included: Claim 19:  The method of claim 18, wherein the filtration device is a capillary dialyzer, (Hemofilter 476, See Figure 4C, and See paragraph [0083], Humes).  Claim 20:  The method of claim 18, wherein the cardiopulmonary bypass comprises a membrane oxygenator, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 21:  The method of claim 18, wherein the cardiopulmonary bypass comprises a heart-lung machine, (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083], Humes).  Claim 22:  The method of claim 18, wherein the cardiopulmonary bypass is a veno-arterial bypass or a veno-venous bypass, (Circuit begins at Venous Cannula 400 and Line 410 and after treatment returns blood to Arterial Cannula 495, See Figure 4C, and See paragraph [0081], Humes (veno-arterial) ).  Claim 26: The method of claim 18, wherein the filtration device removes water from the subject via ultrafiltration, (UF reservoir collects ultrafiltrate/water from HF/HC 476 via Tube 477, See Figure 4C, See paragraph [0083], Humes; “It is well-known in the art that the HF/HC removes water and solutes from the bloodstream by ultrafiltration”, see page 9, Remarks filed January 28, 2021  by Appellant; and also evidenced by “Ultrafiltration” which states that hemodialysis removes fluid by ultrafiltration using the dialysis membrane in which the water moves from the blood to the dialysate), and wherein the filtration device adsorbs inflammatory mediators from blood of the subject, (See paragraphs [0053] & [0056], Thomas).

(2) Response to Argument
On pages 1-3 of the Appeal Brief, as indicated by the page number at the bottom of each page, Appellant describes the claimed subject matter.  Then on page 4, Appellant then begins remarks regarding the previous prior art rejection using a 103 combination of primary reference Humes et al., (“Humes”, US 2009/0060890), and secondary reference Thomas, (US 2009/0206038).  Specifically, Appellant asserts in a first main point on pages 4-10 that “a prima facie case of obviousness has not been established, as there is no motivation to modify the citrate component of Humes with the heparin component of Thomas”.
Firstly, on page 4, Appellant argues that one of ordinary skill in the art would have to switch from “citrate” as taught by Humes to “heparin” as taught by Thomas, and that one of ordinary skill in the art would have to be motivated to change the anticoagulant administration from an infusion as disclosed in Humes to incorporating the anticoagulant in the membrane as in Thomas.  Appellant characterizes the combination of Humes and Thomas that it “confuses and conflates these two distinct modifications, both of which would be required to arrive at the claimed invention”.  Appellant argues that obviousness rejections need a reasoned basis for motivation to modify the cited prior art references and that one would not be motivated to switch from citrate to heparin.   
Here, the Examiner responds by explaining that the prior art rejection relies first on primary reference Humes for every claimed component in independent Claim 1, “an extracorporeal blood circuit”, (See Abstract & See paragraph [0025]), “a gas exchange device” (Oxygenator 460, See Figure 4C, See paragraphs [0025] & [0083]), “a capillary dialyzer comprising a plurality of semipermeable hollow fiber membranes”, (Hemofilter 476, See Figure 4C, and See paragraph [0083], [0070]), “the dialyzer comprise a blood compartment comprising a lumen of the semipermeable hollow fiber membranes”, (See paragraphs [0070] & [0071]), and “wherein the blood compartment is connected to the extracorporeal blood circuit”, (See paragraph [0071]), as detailed above in the prior art rejection.  The only claimed feature the Examiner finds that Humes does not disclose is “wherein the membranes comprise i) a copolymer of acrylonitrile and sodium metallyl sulfonate, ii) a polyethyleneimine, and iii) heparin”.  Thus, the Examiner relies upon Thomas to disclose this claim feature in combination with Humes.  The Examiner notes that “citrate” is not required in the claimed invention and that “citrate” is not necessary to be replaced by “heparin” specifically.  Rather, the Examiner notes that Thomas provides dialysis membranes with an anticoagulant, heparin, provided directly on/in the membrane, (See paragraph [0142] & [0145], Thomas), to provide beneficial effects such as providing “a composite support [such as membranes] for the effective adsorption of mediators involved in septic syndrome (endotoxins, cytokines, anaphylatoxins, etc.,)”, (See paragraph [0053], Thomas), and “having an anti-thrombogenic nature allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced or even dispensed with”, (See paragraph [0057], Thomas), resulting in “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas).
As a result, the Examiner clarifies that citrate is not necessarily something to be “modified” or “replaced” from Humes as asserted by Appellant.  The Examiner notes that Thomas itself states “allowing the quantity of anticoagulation agents injected into a patient during an extracorporeal blood or plasma treatment session to be significantly reduced”, (See paragraph [0057], Thomas), which states that the injection of any anticoagulant agents into the system does not even have to be stopped altogether.  Thus, the application of heparin to the membrane as disclosed in Thomas and applied to the disclosed system of Humes would not even necessarily stop or “replace” all citrate usage in the system of Humes, but result in the reduction of anticoagulant agent added, including citrate and/or heparin, in the system of Humes to achieve “the subsequent reduction in the cost of the session and undesirable secondary effects due to the anticoagulation agent”, (See paragraph [0349], Thomas), also part of the provided motivation/rationale in the prior art rejection above.  For these reasons, the Examiner finds Appellant’s argument unpersuasive that “one of ordinary skill in the art would have to switch from “citrate” as taught by Humes to “heparin” as taught by Thomas”, “one of ordinary skill in the art would have to be motivated to change the anticoagulant administration from an infusion as disclosed in Humes to incorporating the anticoagulant in the membrane as in Thomas”, and “confuses and conflates these two distinct modifications, both of which would be required to arrive at the claimed invention”.
On page 5, Appellant recites previous PTAB decisions which the Examiner finds inapplicable especially since the Examiner provides detailed rationales for combining the two references as explained in the two paragraphs above.  The Examiner finds that remark unpersuasive.  Then, on page 5, Appellant further asserts “a person of ordinary skill in the art would simply NOT be motivated to change from citrate to heparin”.  Appellant continues to argue that Examiner only provides “a conclusory statement in the Official Action” for this modification.  Again, the Examiner must note that Thomas is adding heparin to the membrane itself, resulting in the reduction of any anticoagulant agent to the system of Humes, as provided in detail in the paragraphs directly above.  The Examiner finds that the direct and total replacement of citrate to heparin is not in question here.   Furthermore, the Examiner notes that even if Humes demonstrates that the addition of citrate as an anticoagulant agent to the system provides better performance than heparin as an anticoagulant agent, it does not discuss or project the potential effects of incorporating an anticoagulant directly onto the membrane itself.  The Examiner notes that such a change could very well provide very different results if on the membrane than those discussed and disclosed in Humes regarding citrate and heparin as agents added in the fluid.  Finally, the Examiner reiterates that even if Humes states citrate is better as an anticoagulant agent, Humes also does not state that heparin would be worse to use than adding no anticoagulant at all.  The Examiner finds that Humes does not explicitly teach away from the use of heparin such it cannot and should not be used in the system of Humes.  The Examiner finds Appellant’s remark here unpersuasive for these reasons.
On pages 5-9, Appellant continues to argue that Humes demonstrates that “citrate is vastly superior to heparin as an anticoagulant”.  Appellant points to Figures 15, 18, 19 & 21 and cites paragraphs [0176], [0196] & [0198] of Humes to demonstrate that citrate is superior to heparin in performance.  The Examiner notes that Humes never explicitly states that citrate is “vastly superior” as characterized by Appellant.  Furthermore, while the examples shown by Appellant demonstrate citrate performing better, the Examiner notes that Humes never explicitly states not to use heparin and only use citrate.  Additionally, in the previous Action, the Examiner had even pointed to paragraphs [0148]-[0152] in one example provided in Humes that heparin used as part of a “RAD” system performs as well or better than the “SCID” system using citrate.   Examiner uses this example as a counterpoint that citrate is not “vastly superior” in every example as portrayed by Appellant.  Appellant responds that this example is not “a true apples-to-apples comparison” because the RAD system using heparin also uses renal ephithelial cells and systemic heparin therapy versus the SCID system using no cells and regional citrate therapy.  The Examiner notes that this argument by Appellant makes the point that it is hard to control for every single variable in a reference comparing citrate to heparin since heparin could clearly perform sufficiently well using “regional” therapy in paragraphs [0148]-[0152] of Humes.  Appellant also states that this example shows that using the standard deviation for each of citrate and heparin results in significant overlap in performance for the two agents in this example.  The Examiner acknowledges this statement and notes that it is not necessary to demonstrate that heparin is even better than citrate, but rather that heparin can perform sufficiently well by matching citrate in one example.  Again, the Examiner notes that comparing how heparin and citrate perform as anticoagulant agents added to fluid in Humes to the heparin placed on a membrane as disclosed in Thomas would also not be “an apples-to-apples” comparison as portrayed by Appellant since it is impossible to assert or know how much better or worse heparin would be than citrate applied directly to a membrane as disclosed in Thomas.  Thus, the Examiner finds Appellant’s arguments here unpersuasive for these reasons.
On pages 9-10, Appellant continues to argue that the “second modification part” is “disconnected” from the “first modification point” because allegedly one of ordinary skill would use citrate as the anticoagulation agent based on the teachings of Humes.  The Examiner notes again that applying citrate versus heparin to a membrane is different than adding to the fluid of the system as an agent.  It is not effectively clear based on Humes that one would have to use citrate instead of heparin in any example of dialysis ever as appears to be argued by Appellant, and thus have to apply citrate instead of heparin to the membrane.  The Examiner notes that Thomas provides strong reasoning and support for applying heparin to the membrane to reduce the amount of anticoagulant agent added to the fluid of the system in general, (See paragraph [0057], Thomas).  There is no explicit teaching or disclosure in Humes that requires citrate be used, not heparin. Again, it is not possible to know based on these two references how citrate would perform versus heparin if both were applied to a membrane directly.  The only tangible disclosure here is that heparin works well when applied directly to a membrane for the reasons as provided in paragraphs [0057] & [0349] of Thomas, making it advantageous to apply to Humes.  The Examiner notes that the “second modification point” here is to demonstrate that one of ordinary skill would be motivated to reduce any inflammatory effects by using the teachings of Thomas and applying to Humes, since both references have a desire to reduce inflammatory effects.   For all of these reasons, the Examiner finds Appellant’s arguments here unpersuasive.
On pages 10-13, Appellant argues a second main point that “a prima facie case of obviousness has not been established, as there is no motivation to combine the teachings of Humes and Thomas due to redundant advantages”.   Appellant asserts that there is no reason to modify Humes with Thomas if both references already deal with adsorbing/sequestering pro-inflammatory molecules to reduce inflammation.   Appellant cites Examiner’s previous response from pages 4-5 of the Final Rejection mailed October 20, 2021, in which the Examiner has pointed out that the advantage of “allowing the quantity of anticoagulation agents injected…to be significantly reduced or dispensed with”, (See paragraph [0057], Thomas), is an additional advantage that is not provided by Humes also.  The Examiner concluded that this advantage could not be redundant as a result.  Furthermore, the Examiner pointed out that Thomas presents a potential “reduction in the cost of the session and undesirable secondary effects due to the anticoagulant agent”, (See paragraph [0349], Thomas).  None of these advantages are also disclosed in Humes, so Thomas cannot provide “redundant” advantages.  The Examiner found this remark unpersuasive for those reasons.
Now, Appellant continues to argue that one of ordinary skill would not even “get to this second modification point because there is no motivation to substitute the citrate element of Humes with the heparin element of Thomas”.  Again, for the multiple reasons provided above in this Appeal Brief, the Examiner finds Appellant’s remark here unpersuasive.
Appellant continues to argue redundancy because Humes employs a SCID which removes pro-inflammatory molecules as in paragraph [0050], [0117] of Humes.  The Examiner notes that regardless of if a SCID is provided in Humes or not, adding the membrane feature disclosed in Thomas would further enhance the desired effect of Humes to reduce inflammatory effects incidentally generated in these blood treatment systems.  Having a SCID does not mean that the hemofilter/dialyzer disclosed in Humes cannot be modified with heparin as in Thomas to reduce the anticoagulant usage in the fluid of the system.  In fact, since Humes has to discuss the use of anticoagulant agent addition despite having a SCID, it would make it even more desirable to incorporate such a membrane disclosed from Thomas into Humes to reduce the anticoagulant usage in the fluid of the system to reduce the cost and any undesirable secondary effects, (See paragraphs [0057] & [0349], Thomas).  For these reasons, the Examiner finds Appellant’s remarks here unpersuasive.
Appellant provides multiple court cases regarding redundant advantages on pages 12-13, but the Examiner notes that these court cases provide specific examples that are not directly applicable to the invention and references here in question.  Furthermore, they are considered moot since the Examiner finds that there is not a redundant advantage modifying Humes with Thomas.
On pages 13-16 of the Appeal Brief, Appellant argues the third major point, that “a prima facie case of obviousness has not been established because the combined teachings of Humes and Thomas do not teach the “capillary dialyzer” element of the claims”.  Appellant argues that Humes does not disclose “a capillary dialyzer”.   Appellant points to the cited first embodiment of Humes, Figure 4C and paragraph [0083], and the second embodiment of Humes in paragraphs [0070] & [0071], arguing that these embodiments do not disclose a capillary dialyzer.  Specifically, Appellant argues that paragraph [0083] of Humes discloses a HF/HC (a hemofilter/hemoconcentrator), in which it is well known in the art that HF/HC removes water and solutes by ultrafiltration, whereas a dialyzer employs the provision of dialysis fluid on the outside of the capillaries.  Appellant asserts that the term “capillary dialyzer” is allegedly “completely absent” from Humes.  The Examiner has addressed this remark in previous responses.  First, the Examiner notes that the capillary dialyzer as claimed does not even require dialysis fluid to be added to the system as claimed in Claim 1 or any independent claim.  Second, the Examiner points to paragraphs [0063] & [0064] of Humes which cite a general description of the terms in the embodiments to come in the disclosure of Humes.  Here, the Examiner finds that Humes explicitly recites “the term ‘hemofiltration’ can refer to hemodialysis, hemodiafiltration, hemofiltration, and/or hemoconcentration and ‘hemofilter’ can include a device (e.g., a cartridge) for performing one or more of hemodialysis, hemodiafiltration, hemofiltration, and/or hemoconcentration” in paragraph [0064].  The Examiner maintains that the hemofilter as shown in Humes can be viewed as a hemodialyzer.  Second, the Examiner notes that the term ‘capillary’ is generally interchangeable for ‘hollow fiber’, which was combined and cited from paragraphs [0070] & [0071] of Humes.  Thus, the Examiner maintains that Humes does indeed disclose a ‘capillary dialyzer’ as claimed.   The Examiner finds Appellant’s remarks here unpersuasive as a result.
Lastly, Appellant continues to argue that the design and function of a HF/HC are different from those of a dialyzer and one of ordinary skill in the art would not be motivated to replace the HF/HC of Humes with the dialyzer of Thomas.  Here, the Examiner notes again that the HF/HC can be a dialyzer as already demonstrated above in paragraph [0064] of Humes.  Thus, the cartridge/hemofilter/hemodialyzer of Humes does not need to be ‘replaced’.  Only the membranes disclosed in Humes are modified with the disclosed features in Thomas as discussed in detail above.  Thus, the Examiner finds Appellant’s remarks here unpersuasive as well.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN M PEO/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.